EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD. FOR IMMEDIATE RELEASE RADA Electronic Industries Announces Full Year 2014 Results Netanya, Israel, April 29, 2015 – RADA Electronic Industries Ltd. (NASDAQ: RADA) today announced its financial results for the year and quarter ended December 31, 2014. Full Year 2014 Results Revenues totaled $22.5 million, a 3% increase when compared with $21.8 million in 2013. Gross profittotaled $6.5 million, a 42% increase when comparedwith $4.6 million for 2013. Operating expenses totaled $5.0 million, a 4.7% decrease when compared with $5.3 million in 2013. Operating income totaled $1.4 million, compared with an operating loss of $0.7 million in2013. As a result, the Company reported net income of $0.2 million, or $0.02 per share for the year ended December 31, 2014, compared with a net loss of $2.635 million, or $0.30 per share, for the for the year ended December 31,2013. 2014 Fourth Quarter Results Revenues totaled $5.9 million, a 12% decrease when compared with $6.7 million in the fourthquarter of 2013. Gross profit totaled $1.6 million, a 24% decrease when compared with $2.1 million in the fourthquarter of 2013. Operating expenses totaled $1.3 million, a 15% decrease when compared with $1.5 million in the fourthquarter of 2013. Operating income totaled $0.3 million, a 45% decrease when compared to operating income $0.6 million in the fourthquarter of 2013. As a result, the Company reported a net loss of $0.132 million, or $0.015 per share, for the fourthquarter of 2014 compared to a net income of $39,000 or $0.004 per share, for the fourthquarter of 2013. Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “2014 marks the first year in which we were able to reduce our R&D efforts for our now mature inertial navigation and ground radar products. This is evident by the significant reduction in internal R&D spending when compared to previous years. However, during 2014 our sales and marketing efforts for these two product lines have increased. These factors, together with the growing revenues generated from higher margin contracts and the more favorable USD / NIS exchange rate during the year, generated the bottom line profit we have experienced during 2014". About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production and sales of Data Recording and Management Systems (Digital Video & Data recorders, Ground Debriefing Stations, Head-Up Display Cameras), Inertial Navigation Systems for air and land applications, Avionics Solutions (Aircraft Upgrades, Avionics for UAVs, Stores Management Systems, Mission & Interface Computers) and Tactical Radars for Force and Border Protection Solutions. Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data December 31, 2014 December 31, 2013 Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $24and $ 36 at December 31, 2014 and at December 31, 2013 respectively) Costs and estimated earnings in excess of billings on uncompletedcontracts Other receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET GOODWILL Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank Credit $ $ Trade payables Convertible note and Loans from a shareholder, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at December 31, 2014 and December 31, 2013; Issued and outstanding: 8,988,396 and8,918,647 shares at December 31, 2014 and December 31, 2013 respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA Electronic Industries shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Year ended December 31, Three months ended December 31, Audited Unaudited Revenues: Products $ Services Cost of revenues: Products Services Gross profit Operating costs and expenses: Research and development, net Marketing and selling General and administrative Total operating costs and expenses Operating profit (loss) ) Financial expenses, net Net income (loss) ) ) 51 Less: income attributable to non-controlling interest 7 8 5 12 Net income (loss) attributable to RADA Electronic Industries' shareholders $ $ ) $ ) $ 39 Net income (loss) per share attributable to RADA Electronic Industries' shareholders: Basic and diluted net income (loss) per Ordinary share $ $ ) $ $ Weighted average number of Ordinary shares used for computing basic and diluted net income (loss) per share
